MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order denying petitioner’s motion to reopen immigration proceedings.
We must dismiss the aspect of the petition seeking review of the BIA’s findings concerning evidence of the children’s performance in school, as the agency found such evidence cumulative of that already considered by the immigration judge and the BIA. See 8 U.S.C. § 1252(a)(2)(B)©; Fernandez v. Gonzales, 439 F.3d 592, 600 (9th Cir.2006). We therefore grant respondent’s motion to dismiss as to this claim.
With regard to the new claims brought in the motion to reopen, we conclude the BIA did not abuse its discretion in denying the motion because petitioner failed to demonstrate the evidence submitted was previously unavailable. See 8 U.S.C. § 1229a(c)(6)(B); 8 C.F.R. § 1003.2(c)(1).
Respondent’s motion for summary disposition is granted because the questions raised by this petition for review are so *507insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). Accordingly, this petition for review is denied.
All other pending motions are denied as moot. The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.